The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending for examination.
This is response to response to applicant’s amendment filed on 1/3/2022. Claims 1,4-5, 8, 14 and 16 have been amended, no claims have been cancelled, claims 1-20 are still pending for examination.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
        				Specification

	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Response to applicant’s Arguments
Applicant's arguments filed 1/3/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that reference Breslow uses flexible dictionary sharing for compressed caches rather than for "a compression of the physical memory" as recited in claim 1 (see page 10 of remarks). However, it is noted that applicant only claims the physical memory, according to the definition of the physical memory (Physical memory (also known as random-access memory (RAM)) 
In response to applicant’s argument that the objective of Breslow is to optimize cache capacity by using cache compression techniques, but the objective of the applicant’s invention is to increase memory performance without the addition of physical memory (see remarks page 10, last para. To fourth para.), it is noted that these features are not cited in the claim, any features from the specification will not be interpreted in the claim. 
In response to applicant’s argument that size indicators have to be conveyed in Breslow which means that different cache blocks in Breslow have different sizes rather than "a single cache line size" as recited in claim 1 (see page 12 of remarks, first paragraph), however, it is noted that Breslow teaches compression engines 508 and 510 compress the data of cache block (Breslow does not mention the multiple cache blocks), the terms “cache block” and “cache line” are used interchangeable (section 0038).
In response to applicant’s argument that the word "sector" is not even disclosed in Breslow, it is noted that applicant’s specification does not clearly define the meaning of the sector, therefore, a TLB can be considered as dictionary table, a sector TLB can be considered as one of the dictionary from the array (section 0024).

The rejections of claims 1-4 and 8-11 are updated as shown below.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 8-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Breslow et al., US 2021/0056036 A1.
Regarding claim 1, Breslow teaches a memory management system (Fig.1, it is taught as a computing system 100) comprising: a physical memory (Fig.1, it is taught as cache subsystem 115) associated with a computing device (Fig.1 and Fig.2, it is taught as peripheral device 135); and a memory manager (section 0019; a cache controller and section 0064; control logic (e.g., a cache controller)) configured to manage a shared memory cache, the managing including a compression of the physical memory (section 0019; Systems, apparatuses, and methods for implementing flexible dictionary sharing techniques for compressed cache subsystems are disclosed herein; section 0024; each entry in the dictionary table is a dictionary that can be shared among multiple cache lines from different sets; section 0064; the dictionary selector unit determines which dictionary achieves the most compression for the cache line, and then the dictionary selector unit selects this dictionary for compressing the cache line) using a cache compression algorithm (section 0062; the dictionary which achieves the second most compression for the cache line might be chosen as the preferred dictionary rather 
 
Regarding claim 2, Breslow teaches the physical memory comprises dynamic random access memory (DRAM) (section 0027; Memory subsystem 130 includes any number and type of memory devices. For example, the type of memory in memory subsystem 130 can include Dynamic Random Access Memory (DRAM)) and the memory manager comprises a sector translation lookaside buffer (STLB) having a cache of entries from a sector translation table (STT) (section 0024; 0034 and Fig.4 and 5; it is taught as compressed cache; compressed cache 400 is a low latency, high bandwidth memory separate from system memory, compressed cache 400 includes multiple dictionaries, and in at least one implementation where compressed cache 400 is a set-associative cache, compressed cache 400 includes a dictionary for each set; section 0034), wherein the memory manager is configured to use the STLB to convert real memory addresses to physical memory addresses of the physical memory (section 0036-0037; The base index refers to a virtual memory address if compressed cache 400 is a virtually indexed, physically tagged (VIPT) cache, or the base index refers to a physical memory address if compressed cache 400 is a physically indexed, physically 

Regarding claim 3, Breslow teaches the physical memory comprises a sector translation table (STT) region and a sector memory region (Fig.4; it is taught as tag array and data array), the memory manager using a memory descriptor defined by an STT entry having a cache line map and a plurality of sector pointers (Fig.3, compressed cache line 315 is shown with an actual dictionary 315A and the actual pointer values of pointer field 315B for the data of cache line 305).  

Regarding claim 4, Breslow teaches the plurality of sector pointers comprises four sector pointers, each sector pointer being a 4-byte field, wherein each 4-byte field is a pointer to a 512-byte memory sector that acts as storage of a compressed content of the cache line (section 0031-0033; a pointer field 310B which points to the dictionary entries for the individual chunks of a cache line and the pointer field 310B has 16 three-bit pointers for the 16 four-byte chunks of the cache line. Each three-bit pointer points to one of the eight dictionary entries; although Breslow teaches the different bit field of the sector pointer, however, it is a mere design choice).  

Regarding claim 8, Breslow teaches a sector number, a segment offset, and a length uniquely identifies a compressed cache line of the shared memory cache (section 0040; when the control logic determines that one of the dictionaries is a good match for a cache line, the control logic compresses the cache line with this particular 

Regarding claim 9, Breslow teaches further comprising a free sector cache configured to store free memory sectors (section 0050; it is taught as the available dictionary entries).  

Regarding claim 10, Breslow teaches the physical memory has a block size of sixty-four bytes (section 0030; cache line 305 has 64 bytes of data) and the cache compression algorithm is a C-Pack+Z compression algorithm (section 0062; the compressed cache selects, from the group of dictionaries, a preferred dictionary for compressing the cache line (block 825). In one implementation, the preferred dictionary is the dictionary which achieves the most compression for the cache line among the group of dictionaries subject to one or more constraints).  

Regarding claim 11, Breslow teaches the memory manager comprises a plurality of compressors and decompressors (Fig.5 and 6; compression engine and decompressor 660).  

Allowable Subject Matter
Claims 12-20 are allowed.

The limitations not found in the prior art of record include obtaining from the cache line map, cache line metadata relating to a cache line, the cache line metadata including one or more flags, a sector number, a cache segment length, and a length of the cache line; loading the cache line from physical memory into a last level cache (LLC) based on the cache line metadata in combination with the other claimed limitations as described in the claims 12 and 19 (claims 13-18 and 20 are depended on claims 12 and 19 respectively).

Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
The limitations not found in the prior art of record a first 48-byte area of the STT entry is a cache line map that contains cache line metadata including a size of each cache line, a location of the cache line in one of the sectors pointed to by the STT entry, and a plurality of flags in combination with the other claimed limitations as described in the claim 5 (claims 6-7 are depended on claim 5).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


           When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R. 1.111 (c).
When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA JASMINE SONG whose telephone number is (571)272-4213.  The examiner can normally be reached on 9:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HUA J SONG/Primary Examiner, Art Unit 2133